DETAILED ACTION
This is a Notice of Allowability based on the 16/903,150 application response filed on 09/16/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The prior art of record NPL 1 (Stroops; 02/04/2018), Chessen (US Patent Pub. No. 2017/0136285), Poole (US Patent Pub. No. 2013/0172160), Guerrero Diaz (US Patent No. 9643040), Johnson (US Patent No. 6257599), and Schlegel (US Patent No. 10576322) are the closest prior arts to the claimed invention but fails to teach or render obvious a circular weight plate having a selected plate diameter configured to be supported on the support platform, wherein the left side bar and the left front post define a left interior corner; right side bar and the right front post define a right interior corner; rear lateral bar has a midpoint surface facing toward the interior corners; wherein the left interior corner, right interior corner, and real lateral bar midpoint define a clearance triangle; and circumcircle of the clearance triangle passing through all three corners of the clearance tringle having a diameter greater than the circular weight plate diameter by a limited first clearance amount, such that the circular weight plate may be installed and removed positioning a forward edge of the circular weight plate against the left and right interior corners and bypassing the rear lateral bar with a rear edge of the circular weight plate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                           
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784